DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 17 are currently pending.
The amended abstract submitted on 05/13/2021 is accepted.
The oath submitted on 07/31/2019 is accepted.
The drawings submitted on 05/13/2019 are accepted.
The IDS submitted on 05/13/2019has been considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16198382, filed on November 11, 2016.  Foreign priority to EP 16198382 is noted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ALEX WOLCOTT (75571) on 05/13/2021.
The application has been amended as follows: 
ABSTRACT
In the context of measurement configuration in the presence of multiple carriers, and in particular supplementary cells, LAA SCells, a method is provided to scale the measurement period that takes into account the capability of the UE to perform, for example by means of multiple searchers or increased buffer capacity, to measure multiple carriers simultaneously. The method comprises determining a scaled period (p) according to the following equation: p=pDMTC * min[n, ceiling(NCC/NCC_support)]; selecting respective selected occasions for each of NCC carriers out of occasions for measuring a respective reference signal, wherein the occasions occur with the predefined period (pDMTC), and the respective selected occasions occur with the scaled period (p); and inhibiting a measuring of a respective reference signal at occasions different from the respective selected occasions for each of the NCC carriers; .

Claim1. (Currently Amended)  Apparatus, comprising: at least one processor; at least one memory including computer program code; and the at least one processor, 
determining a scaled period p according to the following equation:
p = pDMTC * min[n, ceiling(NCC/ NCC_support)];
selecting respective selected occasions for each of NCC carriers out of occasions for measuring a respective reference signal, wherein the [[ ]]occasions occur with the predefined period pDMTC, and the respective selected occasions occur with the scaled period p;
inhibiting a measuring of a respective reference signal at occasions different from the respective selected occasions for each of the NCC carriers; 
measuring the respective reference signals simultaneously on a predefined maximum number of the carriers or on less than the predefined maximum number of the carriers;
wherein NCC_support depends on the predefined maximum number;
NCC is a number of carriers;
n is a predefined natural number equal to or larger than 2.

Claim 9. (Currently Amended) A method for configuring measurements in a mobile communication network, comprising 
determining a scaled period p according to the following equation:
p = pDMTC * min[n, ceiling(NCC/ NCC_support)];
selecting respective selected occasions for each of NCC carriers out of occasions for measuring a respective reference signal, wherein the [[ ]]occasions occur 
inhibiting a measuring of a respective reference signal at occasions different from the respective selected occasions for each of the NCC carriers; 
measuring the respective reference signals simultaneously on a predefined maximum number of the carriers or on less than the predefined maximum number of the carriers;
wherein NCC_support depends on the predefined maximum number;
NCC is a number of carriers;
n is a predefined natural number equal to or larger than 2.

Allowable Subject Matter
Claims 1 – 17 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 1 – 17 have been allowed because the combination if limitations involving determining a scaled period p according to the equation: p = PDMTC * min[n, ceiling(Ncc/ Ncc_support)] and selecting respective selected occasions for each of Ncc carriers out of occasions for measuring a respective reference signal, where Ncc is a number of carriers in which the apparatus is instructed to measure a respective reference signal on each of the Ncc carriers are non-obvious over the prior art.  The closest prior art reference Huang et al. (US 20190306734 A1) discloses a carrier-specific scaling factor can be determined for a target layer over a predetermined observation period according to numbers of to-be-measured candidate measurement objects (MOs) or candidate frequency layers in each measurement gap where a target et al. and Siomina are silent as to the formula p = PDMTC * min[n, ceiling(Ncc/ Ncc_support)] and therefore the claim are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.P./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416